DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
 Applicant’s election without traverse of group I in the reply filed on December 22, 2021 is acknowledged.
Claims 4-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,969,543. Although the the patent claims are directed to a species that falls within the instant generic claims. The patent claims are directed to a complex formed from an siRNA-polymer conjugate and a cationic lipid, while the instant claims are directed to siRNA conjugates wherein for some embodiments the conjugate is a polymer and wherein the conjugate can form an ionic complex with a cationic compound such as a cationic lipid.

Claims 1-3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,580,946. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a multi-conjugate of siRNA having the same structural formula I as the instant claims and ionic complexes comprising the multi-conjugate and a cationic gene carrier. The patent claims are a species that would anticipate the instant claims, which are not limited to structural formula I.

Claims 1-3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12-15 of U.S. Patent No. 9,255,269. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to compounds comprising one of the structures as shown in claim 1. The first of these corresponds to structural formula I of the instant claims. The patent claims are further directed to ionic complexes comprising the multi-conjugate and a cationic gene carrier. The patent claims are a species that would anticipate the instant claims, which are not limited to structural formula I.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Jeong et al. (US 2007/0287681, cited on IDS).
Jeong et al. disclose compositions of siRNAs conjugated to a polymer such as PEG (see for example, figure 1) that satisfy the limitations of structural formula I wherein A is present and is a polymer and n=1. At paragraph 58 Jeong et al. disclose the siRNAs of the invention have a length of 19-30 nucleotides. Jeong et al. further disclose at paragraph 13 complex micelles of the siRNA conjugate and a cationic compound.

Claims 1-3 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Berry et al. (US 2008/0311040, cited on IDS).
Berry et al. disclose compositions comprising two or more dsRNA molecules that are covalently linked by a crosslinking agent (see, for example, abstract and figures 4-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635